Exhibit 10.1 FOURTH MODIFICATION OF THE 2 This Fourth Modification of the 2006 Incentive Stock Plan (the “Plan”) is effective March 4, 2010. INTRODUCTION The Board of Directors administers the Plan, which was adopted on August 8, 2006. The Board of Directors now desires to amend the Plan to increase the number of shares of common stock, par value $0.001 per share, of the Company subject to the Plan to 12,000,000 shares from 5,000,000 shares. NOW, THEREFORE, the Plan shall be modified as follows: 1.The first sentence of Section 4 of the Plan shall be deleted in its entirety and the following substituted in lieu thereof: “Subject to adjustment as provided in Section 8 hereof, a total of 12,000,000 shares of the Company’s common stock, par value $0.001 per share (the “Stock”), shall be subject to the Plan.” 2.Except as amended herein, the terms and provision of the Plan shall remain unchanged and in full force and effect. IN WITNESS WHEREOF, the undersigned Chief Financial Officer of the Company certifies that the foregoing Fourth Modification of the 2006 Stock Incentive Plan was duly adopted by the Board of Directors of the Company. AKEENA SOLAR, INC. By: /s/ Margaret Randazzo Margaret Randazzo, Chief Financial Officer
